PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/388,397
Filing Date: 26 Sep 2014
Appellant(s): Van Zon et al.



__________________
Ryan S. Jones Reg. No. 68,334
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 09, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 11, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	
Argument A1: The Appellant argues that the limitations claimed are not concepts performed in the human mind, but rather the concepts are performed by a computer to update a state of the computer interpretable guideline engine, and generate recommendations for therapy. The steps of iteratively updating the state of the computer engine, generating the recommendations, and controlling the display as claimed are not mental steps because they occur outside of the human mind and modifies an entity that is outside the human mind; i.e., the computer engine and display. Under the broadest reasonable interpretation of the claims, the claims cannot be considered to be performed in the human mind. Thus, the Appellant arrives at the conclusion that the claimed steps are not directed to an abstract idea under Step 2A Prong 1. 
	Response to Argument A1: The Examiner respectfully submits that the Appellant has not properly considered the examiner’s position. Under Step 2A Prong 1, the Examiner must determine whether the limitations of pending claims are directed to an abstract idea. In the instant case, the Examiner has correctly demonstrated that the limitations in question are directed to limitations which can be performed in the human mind under the broadest reasonable interpretation of the claim. The Appellant even admits that “a person might mentally envision updating the state of the computer engine and generating the recommendations (which would be a mental step)” (Page 8 of Appeal Brief filed July 09, 2021). Specifically, a human 
The Examiner had clearly considered the steps being carried out by a “computer interpretable guideline engine” under Step 2A Prong 2 as an additional element, namely, generally linking the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h). A claim simply reciting implementing an abstract idea using the additional element of a well-known, general-purpose computer does not make that abstract idea not abstract, but rather could integrate the abstract idea into a practical application under Step 2A Prong 2. In the instant case, that is decidedly not the situation because the steps of the abstract idea when carried out by the computer would have been no different than when they were performed in the human mind. To address the display as argued by the Appellant, the presence of the display device does not make everything that is displayed on that device not abstract. The applicant here is merely taking information that can be analyzed and generated by a human mind and transmitting this information to a display. Such a feature is considered under Step 2A Prong 2 and does not make the Examiner’s conclusions under Step 2A Prong 1 void. 
	
Argument A2: The Appellant further argues that the present claims are directed to a practical application by effecting a particular treatment or prophylaxis for a disease or medical condition. Specifically, the Appellant argues, the claimed method uses the current state of the computer interpretable guideline engine to generate a treatment plan for a given patient. The method determines a current state of the computer interpretable guideline engine with current patient data and thus, reduces the chances of an incorrect diagnosis/ treatment plan. Thus, the invention successfully integrates the abstract idea into a practical application because the 
	Response to Argument A2: The Examiner respectfully submits that the Appellants interpretation and application of what “effecting a particular treatment or prophylaxis for a disease or medical condition” has no basis in case law as it pertains to the claimed invention. There is nothing in the pending claims that the examiner sees as effecting a particular treatment or prophylaxis. 
The particular treatment or prophylaxis consideration originated as part of the other meaningful limitations consideration discussed in MPEP § 2106.05(e) and shares the same legal basis in Supreme Court jurisprudence as that consideration. However, recent jurisprudence has provided additional guidance that is especially relevant to only a subset of claims, thus warranting the elevation of the particular treatment or prophylaxis consideration to become a stand-alone consideration in the Step 2A Prong Two analysis. Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018). The claims in Vanda recited a method of treating a patient having schizophrenia with iloperidone, a drug known to cause QTc prolongation (a disruption of the heart’s normal rhythm that can lead to serious health problems) in patients having a particular genotype associated with poor drug metabolism. 887 F.3d at 1121, 126 USPQ2d at 1269-70. In particular, the claims recited steps of: (1) performing a genotyping assay to determine if a patient has a genotype associated with poor drug metabolism; and (2) administering iloperidone to the patient in a dose range that depends on the patient’s genotype. Id. Although Vanda’s claims recited a law of nature (the naturally occurring relationship between the patient’s genotype and the risk of QTc prolongation) like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 101 USPQ2d 1961 (2012), the Federal Circuit distinguished them from the Mayo claims based on the differences in the administration steps. In particular, the court explained that Mayo’s step of administering a drug to a patient was performed in order to gather data about the recited laws of Vanda’s claims used the recited law of nature to more safely treat the patients with the drug, thereby reducing the patient’s risk of QTc prolongation. 887 F.3d at 1135, 126 USPQ2d at 1280. Accordingly, the court held Vanda’s claims eligible at the first part of the Alice/Mayo test (Step 2A) because the claims were not "directed to" the recited judicial exception. 887 F.3d at 1136, 126 USPQ2d at 1281. This establishes that for an invention to “effect” a particular treatment or prophylaxis for a disease or medical condition, features similar to the administration steps in Vanda should be present in the claims. 
In the present claims, for a patient to actually receive any treatment, the patient is completely dependent on elements outside of the claimed invention. The present claims merely display the results of a data analysis which then is used by the physician or other intervening party to then administer treatment or prophylaxis if any. The claimed invention can work perfectly as claimed and still no treatment or prophylaxis be administered to the patient simply because the physician or other intervening party didn’t actually implement the generated recommendation. In contrast, Vanda required that treatment or prophylaxis be administered to a patient because of the administration steps. The invention here presents an intended use of the recommendation without providing any actual effect on a particular treatment or prophylaxis for a disease or medical condition. Further, the present claims provide no “particular” treatment or prophylaxis, but rather any and presuming all appropriate treatments or prophylaxes for whatever condition the patient is experiencing. In contrast, Vanda had a narrow and directed method of treating a patient having schizophrenia. Accordingly, the present claims cannot be not found to integrate the abstract idea into a practical application.

Argument A3: The Appellant further argues that Claim 22 further describes a practical application of the abstract idea by reciting the communications network. Here the 
Response to Argument A3: The Examiner respectfully submits that this element does not constitute using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Pursuant to MPEP 2106.05(e), a claim should add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. The phrase "meaningful limitations" has been used by the courts even before Alice and Mayo in various contexts to describe additional elements that provide an inventive concept to the claim as a whole. Diamond v. Diehr provides an example of a claim that recited meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 450 U.S. 175, 209 USPQ 1 (1981). 
In Diehr, the claim was directed to the use of the Arrhenius equation (an abstract idea or law of nature) in an automated process for operating a rubber-molding press. 450 U.S. at 177-78, 209 USPQ at 4. The Court evaluated additional elements such as the steps of installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, and found them to be meaningful because they sufficiently limited the use of the mathematical equation to the practical application of Alice Corp. v. CLS Bank International did not meaningfully limit the abstract idea of mitigating settlement risk. 573 U.S. 208, 110 USPQ2d 1976 (2014). In particular, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality. 573 U.S. at 225-26, 110 USPQ2d at 1984-85. 
Similarly, the present claims are merely linking the use of the abstract idea to a particular technological environment, namely the implementation of a computer interpretable guideline engine with this communications network, to leverage the possibility of providing more accurate patient data. Ultimately, the order in which these patient states are organized are done through the abstract idea itself, not through the additional elements to the abstract idea. Put another way, it is through the way that a human mind can organize the historical and current patient data that proper reflection of the current state of the patient is reached, not the usage of the computer interpretable guideline engine paired with the communications network. 

Argument B1: The Appellant asserts that Weidenhaupt does not disclose the limitations of claim 1. Specifically, the Appellant argues that Weidenhaupt does not disclose anything to generating a historical state from the data in window 2, and does not disclose that the historic and current data (i.e. windows 2 and 3) are used to generate the workflow (window 4) or the recommendations (window 5). 
Response to Argument B1: The Examiner respectfully submits that the teaching of Weidenhaupt describes at paragraphs [0029]-[0031] that the historical data in item 2 of Figure 2 is incorporated in the guideline diagnosis in item 3 of Figure 2. Specifically window 2 contains historical patient data that “comprises the log of clinical findings, events, and actions that have 
For example when patient information is inputted to Item 15 of Figure 3, window 4 of Figure would reflect this action as part of element 20 of Figure 2 or as some other action or compound action that has been performed to reflect this action in light of paragraphs [0038] and [0039]. Paragraph [0044] of Weidenhaupt further discloses that the “suggested next step window or region (5) is configured for providing the suggested next step information having been determined to assist with diagnostic and therapeutic decisions to be made by one or more healthcare providers. In one embodiment, the suggested next step information is based upon (or a function of) currently available clinical information. In another embodiment, the suggested next step information can comprise (a) a suggested next action derived from a current state of execution of the clinical workflow and/or (b) a suggested next action resulting from a query to a decision support module in connection with a differential diagnosis of the differential diagnosis 

Argument B2: The Appellant further asserts that the combination of Weidenhaupt and Rao does not constitute activating one or more real-time timers as a result of applying historical patient data to the computer interpretable guideline’s logic. The Appellant argues that the Weidenhaupt is activated when a symptom occurs and claims that this constitutes current data. 
Response to Argument B2: The Examiner respectfully submits that the teaching of Weidenhaupt describes that a timer is activated to measure the amount of time elapsed since the onset of a symptom. The teaching of Rao describes that in real-time patient treatment, the workflow with the patient data mining is performed in real-time. As the physician asks questions and records the patients response, the system then generates new questions or suggests a test to run to answer the question in real-time. This would mean that as it applies to Weidenhaupt, the timer activation would be in real time. The timer is measuring the time that has passed since the onset of a symptom, i.e. the condition is ongoing or was addressed by the medical staff and symptoms have gone away. In the case of the ongoing symptom, the examiner agrees that the timer would be working on current data. However, in the situation that the Appellant argues, the clock starts when the symptom is over, the timer would have been applied to historical data. The Examiner does not rely on Rao for activating anything but rather establishes that the patient data is understood by the user in real-time. Rather than considering the rejection as an ordered combination of the combined teaching of Weidenhaupt, Rao and Chen, the Appellant has elected to attack the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Argument B3: The Appellant further asserts that Rao does not teach ranking missing information. 
Response to Argument B3: The Examiner respectfully submits that in paragraph [0101] of Rao, when missing information is identified, and when a patient is a smoker, smoking related questions are prioritized to as the patient first. This is not merely identifying missing data because some missing data is more important than other missing data, so the questions are asked first. The applicant asserts that paragraph [0101] does not prioritize questions. This argument goes directly against the plain language of paragraph [0101] of Rao. As the Appellant acknowledges, Rao teaches that “if the answer to the question was that the patient was a smoker, this may initiate other questions such as whether the patient was given smoking cessation counseling.” This articulation of a specific question to be asked suggests that this question is more important compared to others because it adds an importance value due to its connection to the previous response. 
For example, in a paper health history questionnaire, patients may be asked a variety of questions such as if they have smoked, have drank alcohol, used recreational drugs, etc. These questions are usually yes or no. If a patient answers yes to smoking, the questionnaire then would say ‘if yes, for how long?’ or something similar to ask a question in response to a previous response to a question. In a typical patient’s mind, it would not make sense for this question to be answered after others because this question is seen as material to the overall question of smoking as if they have not finished answering the question. In reality they are answering two lines of questions. The second or subsequent questions take priority over the alcohol or recreational drug questions so as to finish the topic of smoking. Similarly, the teaching of Rao the question of smoking cessation counseling would have been given priority over the remaining questions due to the question being germane to the topic of smoking as opposed to being asked after some other unrelated topic. This priority of a question being asked constitutes a “ranking” under the broadest reasonable interpretation of the term. 
Argument B4: The Appellant further asserts that Chen has nothing to do with determining relevant questions to as users. 
Response to Argument B4: The Examiner respectfully submits that Chen demonstrated an improved method of prioritized information compared to Rao and that one of ordinary skill in the art would have been motivated to update the combined teaching of Weidenhaupt and Rao with Chen to take advantage of this incentive. Rather than considering the rejection as an ordered combination of the combined teaching of Weidenhaupt, Rao and Chen, the Appellant has continued to attack the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Argument B5: The Appellant alleges that this combination of Weidenhaupt, Rao and Chen is based on impermissible hindsight. 
Response to Argument B5: The Examiner respectfully submits that they have demonstrated that all of the claimed features are taught by the art of record and nowhere does the Examiner rely on any excerpt of the applicant’s disclosure to combine the cited references. 

Argument B6: The Appellant further asserts that claims 3 and 12 overcome the cited prior art. 
Response to Argument B6: The Examiner respectfully submits that it would have been readily apparent to one of ordinary skill in the art before the time of filing that the teaching of Vince would have taught that this “token” would have had a wide variety of usage in determining what constitutes a chronological order. It would have been obvious to one of ordinary skill in the art before the time of filing that Vince would have taught processing data chronologically based on data creation date because the token which dictates the chronological order process can 

Argument B7: The Appellant further asserts that claim 22 overcomes the cited prior art. 
Response to Argument B7: The Examiner respectfully submits that the claim language is not functionally different than what is described in claims 3 and 12, but the wording is modified. Because of the preceding arguments the Examiner does not find that claim 22 overcomes the cited prior art.

Argument B8: The Appellants remaining arguments are contingent on the outcome of the independent claims. 
Response to Argument B8: The Examiner respectfully submits that these arguments are incorrect for the reasons noted above. 

(3) Conclusion of the Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686      
                                                                                                                                                                                                  /JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.